           Case MDL No. 3004 Document 45 Filed 04/22/21 Page 1 of 1




              BEFORE THE UNITED STATES JUDICIAL PANEL
                   ON MULTIDISTRICT LITIGATION

IN RE: PARAQUAT PRODUCTS                       )                    MDL No. 3004
LIABILITY LITIGATION                           )


                        NOTICE OF RELATED ACTIONS

      Under Rule 6.2(d) of the Rules of Procedure of the United States Judicial Panel

on Multidistrict Litigation, Ellis Pratt, plaintiff in Pratt v. Syngenta Crop Protection,

LLC, et al., Case No. 3:21-cv-00406 (S.D. Il.), hereby notifies the Panel of the related

action listed in the attached schedule. Also attached is the complaint.


Date: April 22, 2021                           /s/    Mikal C. Watts
                                               Mikal C. Watts
                                               Watts Guerra LLC
                                               5726 W. Hausman Rd., Ste. 119
                                               San Antonio, TX 78249
                                               (866) 529-9100 (tel.)
                                               (210) 448-0501 (fax)
                                               mcwatts@wattsguerra.com
